DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 12, 14-19, 22 and 24-26 are pending, and claims 3, 8-9, 14-19, 22 and 24-26 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (JP 2016-216811) with English equivalent Aoki et al. (US 2018/0209707) in view of Arafat (2010/0294166), as evidenced by Grasshoff et al. (4,737,299)
Aoki et al. (US) discloses a refrigerant pipe 50 comprising:
a pipe body 51 including copper or a copper alloy (paragraph 60); and
an anticorrosive film 52 formed on an outer surface of the pipe body 51, the anticorrosive film 52 includes an anticorrosive agent;
but does not disclose the anticorrosive agent of (A) an organic sulfonate compound calcium dinonylnaphthalene sulfonate.
Arafat discloses an anticorrosive film for copper (Table 1) comprising:
an anticorrosive agent of (A) calcium dinonylnaphthalene sulfonate (paragraph 20, fifth sentence) for the purpose of providing an alternative anticorrosion property.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Aoki et al. (US) (A) calcium dinonylnaphthalene sulfonate for the purpose of providing an alternative anticorrosion property as recognized by Arafat.  Further, it would have been obvious to one of ordinary skill in the art to simply substitute one known element for another to obtain predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007)  In this instance, the substitution of the anticorrosive agent (i.e. benzotriazole) of Aoki et al. (US) with the anticorrosive agent (i.e. calcium dinonylnaphthalene sulfonate) of Arafat would have been obvious.
Regarding claim 2, Arafat (Table 1) discloses the amount of the anticorrosive film of (A) calcium dinonylnaphthalene sulfonate is a result effect variable, in that, the amount of concentration per area affects the amount of anticorrosive property.  One of ordinary skill in the art would provide any concentration of calcium dinonylnaphthalene sulfonate to achieve a desired amount of anticorrosive property.
Regarding claim 4, as applied to claim 1 above, the claim limitations are met.  Furthermore, the recitation of “by applying a coating agent” is considered to be a method limitation in an apparatus claim, which bears limited patentable weight in this instance.  See MPEP 2113.  Arguendo, Aoki et al. (US) (paragraph 40) discloses the anticorrosive film 52 is obtained by applying a coating agent.
Regarding claim 5, the recitation of “by applying a coating agent” in claim 4 is considered to be a method limitation in an apparatus claim, which bears limited patentable weight in this instance.  See MPEP 2113.  Arguendo, Aoki et al. (US) (paragraph 49) discloses the coating agent includes the anticorrosive agent (i.e. calcium dinonylnaphthalene sulfonate as taught by Arafat) in an amount of 0.1 wt% or more and 0.5 wt% or less, which meets the claimed range.
Regarding claim 6, the recitation of “by drying the applied coating agent” is considered to be a method limitation in an apparatus claim, which bears limited patentable weight in this instance.  See MPEP 2113.  Arguendo, Aoki et al. (US) (paragraph 41) discloses the anticorrosive film 52 is obtained by drying the coating agent at a surface temperature of 130°C or higher and 200°C or lower, which meets the claimed range.
Regarding claim 7, the recitation of “by applying a coating agent” in claim 4 is considered to be a method limitation in an apparatus claim, which bears limited patentable weight in this instance.  See MPEP 2113.  Arguendo, Aoki et al. (US) (paragraph 53) discloses the coating agent includes a volatile metalworking fluid. 
Regarding claim 12, as best understood, Arafat discloses the anticorrosive agent is (A) calcium dinonylnaphthalene sulfonate.  As evidenced by Grasshoff et al. (column 4, lines 20-30), the formula for calcium dinonylnaphthalene sulfonate is fundamentally well known in the art, which meets the claim limitations.
Response to Arguments
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of applicants’ remarks.
In response to applicants’ arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, the combination of Aoki et al. (JP 2016-216811) and Arafat (2010/0294166) meets the instant invention.  The primary reference of Aoki et al. discloses all the claimed limitations except the anticorrosive agent of (A) an organic sulfonate compound calcium dinonylnaphthalene sulfonate.  The secondary reference of Arafat discloses an anticorrosive film for copper (Table 1, reproduced below) comprising: an anticorrosive agent of (A) calcium dinonylnaphthalene sulfonate (paragraph 20, fifth sentence).


    PNG
    media_image1.png
    351
    935
    media_image1.png
    Greyscale


As noted in the previous and instant rejections, “it would have been obvious to one of ordinary skill in the art to simply substitute one known element for another to obtain predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007)  In this instance, the substitution of the anticorrosive agent (i.e. benzotriazole) of Aoki et al. (US) with the anticorrosive agent (i.e. calcium dinonylnaphthalene sulfonate) of Arafat would have been obvious.”  Applicants do not traverse this position.
Lastly, as evidence by Grasshoff et al. (column 4, lines 20-30), the formula for calcium dinonylnaphthalene sulfonate is fundamentally well known in the art, which meets the claim limitations.  Applicants do not traverse this position.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763